Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements of AvalonBay Communities, Inc. and in the related Prospectuses of our reports dated February 23, 2011, with respect to the consolidated financial statements and schedule of AvalonBay Communities, Inc. and the effectiveness of internal control over financial reporting of AvalonBay Communities, Inc., included in this Annual Report (Form 10-K) for the year ended December 31, 2010. FORM S-3 FORM S-8 No. 333-157627 No. 333-161258 No. 333-87063 No. 333-16837 No. 333-15407 No. 333-115290 No. 333-107413 /s/ Ernst & Young LLP McLean, Virginia February 23, 2011
